Citation Nr: 1604334	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.  He died in May 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2011; pulmonary embolism and atrial fibrillation were certified as the cause of death. 
 
2.  At the time of the Veteran's death, he was not service-connected for any disability. 
 
3.  The competent evidence of record does not rise to the level of equipoise that the cause of the Veteran's death is related to his active military service.


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for the Cause of the Veteran's Death

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Veteran died in May 2011 at the age of 62.  The Certificate of Death establishes that the immediate cause of death was pulmonary embolism due to atrial fibrillation.

At the time of his death, the Veteran was not service connected for any disability, including any cardiovascular condition.  The Veteran's service treatment records are devoid of any treatment for or diagnosis of atrial fibrillation or other cardiovascular disease nor is there any evidence that the Veteran was diagnosed with such a condition within one year of his separation from service.  Furthermore, the appellant has not submitted any medical evidence to support her claim that the Veteran's death was related to his active military service.  Indeed, beyond her bare assertion that the Veteran's death should be service connected, she has not explained why she believes the Veteran's death is related to his active service nor has her representative.

The Board does note that the Veteran apparently served in the Republic of Vietnam and that ischemic heart disease is one of the disabilities for which service connection is granted based on presumed exposure to Agent Orange.  See 38 C.F.R. § 3.307, 3.309 (2015).  However, there is no evidence of record showing that the Veteran had a diagnosis of ischemic heart disease at the time of his death or that, if he did have such a diagnosis, his ischemic heart disease caused or substantially contributed to his atrial fibrillation and pulmonary embolism.  

The Appellant is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

The Appellant has asserted throughout the course of this appeal that the Veteran's death is related to his military service.  Unfortunately, however sincere her belief may be, she has not demonstrated that she has any knowledge or training in determining the etiology of such conditions.  In other words, she is a layman, not a medical expert. The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Appellant seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran death was due to his military service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that the causes of pulmonary embolisms and atrial fibrillation are the subject of extensive research by scientific and medical professionals.  Hence, the Appellant's opinion of the Veteran's cause of death is not competent evidence and is entitled to low probative weight.  Competent evidence is required to determine whether the Veteran's cause of death is service-related, and the Appellant has not presented such evidence. 

In sum, any connection between the Veteran's military service and his death approximately forty years after service is speculative at best.  The Veteran was in good health at separation from service and there is no competent evidence of record that establishes a relationship between his military service and his death decades later from a pulmonary embolism and atrial fibrillation.  

Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding this claim.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

For all the above reasons, entitlement to service connection for the cause of the Veteran's death must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  

In a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the Appellant was provided with the relevant notice and information in a January 2014 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records have been obtained and associated with the claims file.  As not even speculative medical evidence of a relationship between the Veteran's cause of death and his active military service has been presented, VA has no duty to obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


